Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7 and 9-20 are pending in this application. Claims 1, 3-6, 9-13, 17, 19 and 20 are currently amended. Claims 2 and 8 are canceled. Claims 7, 14-16 and 18 are original claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 7, “confirming that the detected short-circuit” should be –confirming the detected short-circuit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
slow response” in claim 1 is a relative term which renders the claim indefinite. The term “slow response” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the examiner has interpreted “slow response” to be greater than 10 microseconds.
Regarding claim 6, it is rejected for the same reasons as stated for claim 1 above.
The term “ultra-fast” in claim 13 is a relative term which renders the claim indefinite. The term “ultra-fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the examiner has interpreted “ultra-fast” to be less than 10 ms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baik (US20180026624A1).
Regarding claim 1, Baik teaches a short-circuit protection method (abstract, The apparatus also includes a diagnostic circuit configured to sense and identify an open load fault condition, a high-side short circuit to battery fault condition, a low-side short circuit to ground fault condition, a high-side short circuit to ground fault condition, a low-side short circuit to battery fault condition, and a short circuited load fault condition) for a device (abstract, for controlling the application of electrical power to a load) (e.g. high side driver 12) (fig.2), the method comprising: detecting a potential short-circuit fault condition of the device (i.e. high-side off-state diagnostic circuit 52a) (fig.2) (e.g. various short circuit conditions as shown in rows 3-5 and 11-13) (fig.3); reducing a device channel conductivity of the device ([0017], high side gate drive circuit 34 to urge the high side driver 12 to its non-conducting state) from a level before the potential short-circuit fault condition (implicit, when driver 12 was in conducting state, the gate control 14 allowed driver 12 to conduct) ([0038], Responses by the controller 50 may include, but are not limited to, storing a diagnostic code, illuminating an indicator lamp, or operating the load at a reduced capacity) to prevent device fatal failure or alleviate device degradation due to the fault condition ([0038], to provide a failsafe or limp-home function), by adjusting a gate status (i.e. control input 14) (fig.2) in response to the detected potential short-circuit fault condition  (e.g. various short circuit conditions as shown in rows 3-5 and 11-13) 
Regarding claim 3, Baik teaches the method of claim 1, wherein the device is a voltage-controlled device ([0013], the high side driver 12 and the low side driver 16 comprise MOSFET transistors), and wherein adjusting the gate status comprises reducing a gate voltage to limit channel conductivity ([0012], Conduction through the high side driver 12 is controlled by a control input 14).
Regarding claim 5, Baik teaches the method of claim 1, wherein adjusting the gate status comprises adjusting a gate loop impedance (i.e. pull up resistor 94) (fig.2) ([0028], set to a high voltage threshold voltage VHVT that is greater than the nominal voltage set by the voltage divider comprising the pull-up resistor 94).
Regarding claim 6, Baik teaches the method of claim 1, further comprising when the slow response protection circuit does not confirm that the potential short-circuit fault condition is a short-circuit condition within a predetermined period ([0020], The blanking and filtering circuit 116a is configured to suppress indication of an overcurrent fault for a specified time interval Ton_blank following a command for the high side driver 12 and the low side driver 16 to turn on, so as to prevent false indication of an error condition due to normal response times associated with switching on the current through the load L).
Regarding claim 7, Baik teaches the method of claim 1, wherein the device is a semiconductor switching device ([0013], the high side driver 12 and the low side driver 16 comprise MOSFET transistors).
Regarding claim 9, Baik teaches the method of claim 1, wherein detecting the potential short-circuit fault condition of the device comprises detecting the potential short-circuit fault condition based on a direct current measurement ([0020], voltage drop across the first shunt resistor 22a serves as an indication of the load current L).
Regarding claim 11, Baik teaches the method of claim 1, wherein detecting the potential short-circuit fault condition of the device comprises detecting the potential short-circuit fault condition of the device based on a measurement (e.g. measurement across 22a and 22b) (fig.2) 
Regarding claim 12, Baik teaches the method of claim 1, wherein detecting the potential short-circuit fault condition of the device comprises detecting the potential short-circuit fault condition of the device based on a measurement of a decoupling capacitor voltage ([0029], capacitor 56 is charged and discharged, the voltage level at the input terminal 60a is monitored by the comparators 72a and 76a in the high-side off-state diagnostic circuit 52a. The output of the comparator 72a and the output of the comparator 76a are input to a blanking and filtering circuit 92a. The blanking and filtering circuit 92a is configured for a specified time interval Toff_blank following a command for the high side driver 12 to turn off).
Regarding claim 13, Baik teaches a system (abstract, An apparatus) for protecting a device (abstract, for controlling the application of electrical power to a load) (e.g. high side driver 12) (fig.2) from a short-circuit (abstract, The apparatus also includes a diagnostic circuit configured to sense and identify an open load fault condition, a high-side short circuit to battery fault condition, a low-side short circuit to ground fault condition, a high-side short circuit to ground fault condition, a low-side short circuit to battery fault condition, and a short circuited load fault condition), the system comprising: a detection component (i.e. high-side off-state diagnostic circuit 52a) (fig.2) configured to realize ultra-fast detection ([0029], 1 millisecond) of a potential short- circuit fault condition of the device (e.g. various short circuit conditions as shown in rows 3-5 and 11-13) (fig.3); a gate clamping component (e.g. component comprising high side gate drive 34) (fig.2) configured to reduce a device channel conductivity of the device ([0017], high side gate drive circuit 34 to urge the high side driver 12 to its non-
Regarding claim 14, Baik teaches the system of claim 13, wherein the device is a voltage-controlled device ([0013], the high side driver 12 and the low side driver 16 comprise MOSFET transistors), and wherein the gate clamping component adjusting the gate status comprises the gate clamping component reducing a gate voltage to limit channel conductivity ([0012], Conduction through the high side driver 12 is controlled by a control input 14).
Regarding claim 16, Baik teaches the system of claim 13, wherein the gate clamping component adjusting the gate status comprises the gate clamping component adjusting an equivalent gate loop impedance (i.e. pull up resistor 94) (fig.2) ([0028], set to a high voltage threshold voltage VHVT that is greater than the nominal voltage set by the voltage divider comprising the pull-up resistor 94).  
Regarding claim 17, Baik teaches the system of claim 16, wherein when the turn-off component does not confirm that the potential short-circuit fault condition is a short-circuit condition within a predetermined period, the turn-off component allows a gate voltage of the device to return to a normal drive status ([0020], The blanking and filtering circuit 116a is configured to suppress indication of an overcurrent fault for a specified time interval Ton_blank following a command for the high side driver 12 and the low side driver 16 to turn on, so as to prevent false indication of an error condition due to normal response times associated with switching on the current through the load L).
Regarding claim 18, Baik teaches the system of claim 13, wherein the device is a semiconductor switching device ([0013], the high side driver 12 and the low side driver 16 comprise MOSFET transistors).
Regarding claim 19, Baik teaches The system of claim 13, wherein the detection is configured to detect the potential short-circuit fault condition of the device using a direct current measurement ([0020], voltage drop across the first shunt resistor 22a serves as an indication of the load current L).

Claims 1, 3, 5-7, 9-14 and 16-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyu (X. Lyu et al., "A Reliable Ultra-Fast Three Step Short Circuit Protection Method for E-mode GaN HEMTs," 2019 IEEE Applied Power Electronics Conference and Exposition (APEC), 2019, pp. 437-440, doi: 10.1109/APEC.2019.8722299).
Regarding claim 1, Lyu teaches a short-circuit protection (abstract, three-step GaN HEMT short circuit protection solution is proposed) method for a device (abstract, GaN HEMT can be successfully protected), the method comprising: detecting a potential short-circuit fault condition of the device (pages 438-439, When short circuit event is detected, fault signal is set); reducing a device channel conductivity of the device from a level before the potential short-circuit fault condition to prevent device fatal failure or alleviate device degradation due to the fault condition (page 439, the DUT gate to source voltage is clamped at a lower value), by adjusting a gate status in response to the detected potential short-circuit fault condition and to prevent a device failure (page 439, voltage clamping is realized by turning on the Vgs clamping switch); confirming that the detected short-circuit fault condition using a slow response 
Regarding claim 3, Lyu teaches the method of claim 1, wherein the device is a voltage-controlled device (abstract, GaN HEMT), and wherein adjusting the gate status comprises reducing a gate voltage to limit channel conductivity (page 438, Once the short circuit condition is detected, the gate voltage is clamped at lower value).
Regarding claim 5, Lyu teaches the method of claim 1, wherein adjusting the gate status comprises adjusting a gate loop impedance (pages 437-438, GaN HEMT channel resistance increases).
Regarding claim 6, Lyu teaches the method of claim 1, further comprising when the slow response protection circuit does not confirm that the potential short-circuit fault condition is a short-circuit condition within a predetermined period, returning a gate voltage of the device to a normal drive status (page 439, desaturation protection circuit also detects the short circuit condition, and softly turn off the DUT … gate to source signal increases back to the normal value after the preset time period … confirmation of the desaturation circuit ensures 
Regarding claim 7, Lyu teaches the method of claim 1, wherein the device is a semiconductor switching device (abstract, GaN HEMT).
Regarding claim 9, Lyu teaches the method of claim 1, wherein detecting the potential short-circuit fault condition of the device comprises detecting the potential short-circuit fault condition based on a direct current measurement (e.g. drain current measurements) (fig.2) (page 439, DUT drain to source current, measured by a Rogowski coil).
Regarding claim 10, Lyu teaches the method of claim 1, wherein detecting the potential short-circuit fault condition of the device comprises detecting the potential short-circuit fault condition based on a measurement of a common source inductance and a power loop stray inductance (page 438, voltage dip is induced by the GaN device di/dt on the power loop stray inductance) (page 439, stray inductance in the power loop).
Regarding claim 11, Lyu teaches the method of claim 1, wherein detecting the potential short-circuit fault condition of the device comprises detecting the potential short-circuit fault condition of the device based on a measurement of a half bridge voltage between an upper device drain and a lower device source (page 438, the voltage between the upper device drain and bottom device source in a half-bridge structure can be used as the short circuit detection signal).
Regarding claim 12, Lyu teaches the method of claim 1, wherein detecting the potential short-circuit fault condition of the device comprises detecting the potential short-circuit fault 
Regarding claim 13, Lyu teaches a system (i.e. schematic) (fig.4) for protecting a device (abstract, GaN HEMT) from a short-circuit (abstract, three-step GaN HEMT short circuit protection), the system comprising: a detection component (i.e. fast-detection) (fig.4) configured to realize ultra-fast detection of a potential short- circuit fault condition of the device (page 438, Ultra-fast detection); a gate clamping component (e.g. circuit comprising gate clamping) (fig.4) configured to reduce a device channel conductivity of the device from a level before the potential short-circuit fault condition by adjusting a gate status in response to the detected potential short-circuit fault condition and to prevent a device failure (page 439, voltage clamping is realized by turning on the Vgs clamping switch); and a turn-off component (e.g. circuit comprising basic high current drive) (fig.4) comprising a desaturation detection circuit (e.g. circuit comprising De-sat fault) (fig.4) (page 439, If the short circuit indeed happens, the desaturation protection circuit also detects the short circuit condition) configured to confirm the detected short-circuit fault condition (page 439, If the short circuit indeed happens); and shut down the device responsive to the detected short-circuit fault condition (page 439, softly turn off the DUT), wherein the gate clamping component is further configured to return the device channel conductivity to the level before the potential short-circuit fault condition when the detected short-circuit fault condition is not confirmed (page 439, gate to source signal increases back to the normal value after the preset time period) (page 439, confirmation of the desaturation circuit ensures the reliable operation of the protection method).
Regarding claim 14, Lyu teaches the system of claim 13, wherein the device is a voltage-controlled device (abstract, GaN HEMT), and wherein the gate clamping component adjusting the gate status comprises the gate clamping component reducing a gate voltage to limit channel conductivity (page 438, Once the short circuit condition is detected, the gate voltage is clamped at lower value).
Regarding claim 16, Lyu teaches the system of claim 13, wherein the gate clamping component adjusting the gate status comprises the gate clamping component adjusting an equivalent gate loop impedance (pages 437-438, GaN HEMT channel resistance increases).
Regarding claim 17, Lyu teaches the system of claim 16, wherein when the turn-off component does not confirm that the potential short-circuit fault condition is a short-circuit condition within a predetermined period, the turn-off component allows a gate voltage of the device to return to a normal drive status (page 439, desaturation protection circuit also detects the short circuit condition, and softly turn off the DUT … gate to source signal increases back to the normal value after the preset time period … confirmation of the desaturation circuit ensures the reliable operation of the protection method) (implicit, that soft-turn off does not happen without confirmed short-circuit and gate to source signal goes back to normal).
Regarding claim 18, Lyu teaches the system of claim 13, wherein the device is a semiconductor switching device (abstract, GaN HEMT).
Regarding claim 19, Lyu teaches The system of claim 13, wherein the detection is configured to detect the potential short-circuit fault condition of the device using a direct current measurement (e.g. drain current measurements) (fig.2) (page 439, DUT drain to source current, measured by a Rogowski coil).
Regarding claim 20, Lyu teaches the system of claim 13, wherein the detection component configured to detect the potential short-circuit fault condition of the device comprises the detection component configured to detect the potential short-circuit fault condition of the device based on a common source inductance and a power loop stray inductance (page 438, voltage dip is induced by the GaN device di/dt on the power loop stray inductance) (page 439, stray inductance in the power loop).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baik (US20180026624A1) and further in view of Obenhaus (US3500074).
Regarding claim 4, Baik teaches the method of claim 1.

Obenhaus teaches in a similar field of endeavor of selectively energizing load with a controller, that a device (i.e. SCR Q1) (fig.1) is a current-controlled device (column 1 lines 47-48, a controller employing semiconductor current switching means), and wherein adjusting a gate status (column 2 lines 64-65, Triggering current is applied to the gate electrode of SCR Q1) comprises reducing a gate drive current (column 3 lines 10-12, selectively shunting current flowing through resistor R1 away from the gate of SCR Q1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the current-controlled device in Baik, as taught by Obenhaus, as it provides the advantage of protecting the current-controlled device from short-circuit, as well as provide a controller that is simple and inexpensive.
Regarding claim 15, Baik teaches the system of claim 13.
Baik does not teach, wherein the device is a current-controlled device, and wherein the gate clamping component adjusting the gate status comprises the gate clamping component reducing a gate drive current.
Obenhaus teaches in a similar field of endeavor of selectively energizing load with a controller, that a device (i.e. SCR Q1) (fig.1) is a current-controlled device (column 1 lines 47-48, a controller employing semiconductor current switching means), and wherein adjusting a gate status (column 2 lines 64-65, Triggering current is applied to the gate electrode of SCR Q1) comprises reducing a gate drive current (column 3 lines 10-12, selectively shunting current flowing through resistor R1 away from the gate of SCR Q1).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baik (US20180026624A1) and further in view of Wang (J. Wang, Z. Shen, C. DiMarino, R. Burgos and D. Boroyevich, "Gate driver design for 1.7kV SiC MOSFET module with Rogowski current sensor for shortcircuit protection," 2016 IEEE Applied Power Electronics Conference and Exposition (APEC), 2016, pp. 516-523, doi: 10.1109/APEC.2016.7467921).
Regarding claim 10, Baik teaches the method of claim 1.
Baik does not teach, wherein detecting the potential short-circuit fault condition of the device comprises detecting the potential short-circuit fault condition based on a measurement of a common source inductance and a power loop stray inductance.
Wang teaches in a similar field of endeavor of gate driver design for short circuit protection, that detecting the potential short-circuit fault condition of the device comprises detecting the potential short-circuit fault condition based on a measurement of a common source inductance (page 518 left column, CM choke inductance) and a power loop stray inductance (page 517 right column, stray inductance of ground plate).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the gate driver design with 
Regarding claim 20, Baik teaches the system of claim 13.
Baik does not teach, wherein the detection component configured to detect the potential short-circuit fault condition of the device comprises the detection component configured to detect the potential short-circuit fault condition of the device based on a common source inductance and a power loop stray inductance.
Wang teaches in a similar field of endeavor of gate driver design for short circuit protection, that detecting the potential short-circuit fault condition of the device comprises detecting the potential short-circuit fault condition based on a measurement of a common source inductance (page 518 left column, CM choke inductance) and a power loop stray inductance (page 517 right column, stray inductance of ground plate).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the gate driver design with common source inductance and a power loop stray inductance in Baik, as taught by Wang, as it provides the advantage of optimally designing circuit components.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (X. Lyu et al., "A Reliable Ultra-Fast Three Step Short Circuit Protection Method for E-mode GaN HEMTs," 2019 IEEE Applied Power Electronics Conference and Exposition (APEC), 2019, pp. 437-440, doi: 10.1109/APEC.2019.8722299) and further in view of Obenhaus (US3500074).
Regarding claim 4, Lyu teaches the method of claim 1.

Obenhaus teaches in a similar field of endeavor of selectively energizing load with a controller, that a device (i.e. SCR Q1) (fig.1) is a current-controlled device (column 1 lines 47-48, a controller employing semiconductor current switching means), and wherein adjusting a gate status (column 2 lines 64-65, Triggering current is applied to the gate electrode of SCR Q1) comprises reducing a gate drive current (column 3 lines 10-12, selectively shunting current flowing through resistor R1 away from the gate of SCR Q1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the current-controlled device in Baik, as taught by Obenhaus, as it provides the advantage of protecting the current-controlled device from short-circuit, as well as provide a controller that is simple and inexpensive.
Regarding claim 15, Lyu teaches the system of claim 13.
Lyu does not teach, wherein the device is a current-controlled device, and wherein the gate clamping component adjusting the gate status comprises the gate clamping component reducing a gate drive current.
Obenhaus teaches in a similar field of endeavor of selectively energizing load with a controller, that a device (i.e. SCR Q1) (fig.1) is a current-controlled device (column 1 lines 47-48, a controller employing semiconductor current switching means), and wherein adjusting a gate status (column 2 lines 64-65, Triggering current is applied to the gate electrode of SCR Q1) comprises reducing a gate drive current (column 3 lines 10-12, selectively shunting current flowing through resistor R1 away from the gate of SCR Q1).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US11082039B2) teaches fault detection logic based on drain sense voltage (abstract), Suh (US20180145675A1) teaches enabling normal gate drive when fault is not detected (fig.6) and Wang2 (Z. Wang, X. Shi, Y. Xue, L. M. Tolbert, F. Wang and B. J. Blalock, "Design and Performance Evaluation of Overcurrent Protection Schemes for Silicon Carbide (SiC) Power MOSFETs," in IEEE Transactions on Industrial Electronics, vol. 61, no. 10, pp. 5570-5581, Oct. 2014, doi: 10.1109/TIE.2013.2297304) discloses soft turn off and fault current evaluation with gate voltage clamping (fig.10).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/04/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839